          Case 3:20-cv-00398-SDD-EWD                      Document 4          06/25/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

MONIQUE BREAUX                                                           CIVIL ACTION NO.

VERSUS
                                                                         20-398-SDD-EWD
ELECTRIC INSURANCE CO.


                                           NOTICE AND ORDER

         This is a civil action involving claims for damages by Monique Breaux (“Plaintiff”) based

upon the injuries she allegedly sustained on October 24, 2013 due to a motor vehicle accident that

occurred in Queens, New York (the “Accident”). 1 Plaintiff alleges the Accident was caused when

the vehicle in which she was riding as a passenger (owned by Liri Taxi, Inc.[“Liri Taxi”] and

operated by Muhammad Asim [“Asim”]) collided with the vehicle owned by Paul J. Didio (“PJD”)

and driven by Richard Cabrera-Didio (“RCD”). 2 On April 23, 2020, Plaintiff filed her Petition for

Damages (“Petition”) against her uninsured/underinsured motorist carrier Electric Insurance

Company (“Electric”) in the Nineteenth Judicial District Court for the Parish of East Baton

Rouge. 3 In the Petition, Plaintiff alleges that she is in the process of settling her claims against

RCD, PJD, Liri Taxi, and Asim, which she asserted in a previously-filed proceeding currently

pending in New York state court. 4 Plaintiff contends that she has suffered personal injuries as a

result of the Accident, caused by the negligence of RCD and Asim, and because “her damages

sustained in the accident in question exceed the limits of liability coverage available, 5 the



1
  R. Doc. 1-3, ¶¶ III, V.
2
  R. Doc. 1-3, ¶¶ III-IV, VII.
3
  R. Doc. 1-3, ¶¶ I-II.
4
  R. Doc. 1-3, ¶¶ XI-XII.
5
  Plaintiff alleges that, at the time of the Accident, Asim and Liri Taxi were covered by an insurance policy issued by
American Transit Insurance Company with policy limits of $100,000 and RCD and PJD were covered by an insurance
policy issued by State Farm Insurance Company with policy limits of $100,000. R. Doc. 1-3, ¶¶ IX-X.
           Case 3:20-cv-00398-SDD-EWD                   Document 4   06/25/20 Page 2 of 5




uninsured motorist/under-insured motorist provisions of her policy with … Electric … [policy

limits of $100,000-$300,000], provide coverage for her damages.” 6 On June 23, 2020, the matter

was removed by Electric to this Court, on the basis of diversity subject matter jurisdiction under

28 U.S.C. § 1332. 7 However, as explained below, the Notice of Removal is deficient in its

allegations regarding Plaintiff’s citizenship and the amount in controversy.

        Proper information regarding the citizenship of all parties, and the amount in controversy,

is necessary to establish the Court’s diversity jurisdiction, as well as to make the determination

required under 28 U.S.C. § 1441 regarding whether the case was properly removed to this Court.

The Notice of Removal properly alleges that Electric is a Massachusetts corporation with its

principal place of business in Massachusetts. 8 The Notice of Removal further avers that “the

Petition alleges that Ms. Breaux is a resident and domiciled in the Parish of Lafourche, State of

Louisiana. Thus, Ms. Breaux is deemed to be a citizen of the State of Louisiana.” 9 However, that

is incorrect, as the Petition merely alleges that Plaintiff is “a resident of Raceland, Lafourche

Parish, State of Louisiana.” 10 Allegations of residency are not sufficient to adequately allege the

citizenship of an individual; rather, “[f]or diversity purposes, citizenship means domicile; mere

residence in the State is not sufficient.” 11 Accordingly, to properly plead Plaintiff’s citizenship,

Electric must plead Plaintiff’s domicile.

        It is also not clear from the Petition or the Notice of Removal whether Plaintiff’s claims

likely exceed $75,000, exclusive of interest and costs. 12 The Petition alleges Plaintiff’s injuries as

follows:


6
  R. Doc. 1-3, ¶¶ IV, VI, VIII, XIII-XIV.
7
  R. Doc. 1, ¶¶ 4, 8.
8
  R. Doc. 1, ¶ 6.
9
  R. Doc. 1, ¶ 5.
10
   R. Doc. 1-3, introductory paragraph.
11
   Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974).
12
   See 28 U.S.C. §1332(a).

                                                        2
          Case 3:20-cv-00398-SDD-EWD                Document 4      06/25/20 Page 3 of 5




                                                  VIII.
                                              DAMAGES
                  As a result of the accident Plaintiff suffers severe and permanent
                  disabling injuries and itemizes her damages as follows:

                  1.   Medical Expenses-past and future;
                  2.   Loss of wages past and future;
                  3.   Physical pain and suffering past and future;
                  4.   Mental pain and anguish pain (sic) and future;
                  5.   Permanent physical impairment and disability;
                  6.   Loss of enjoyment of life. 13

Plaintiff also seeks “judgment herein in favor of Plaintiff …in the amount and for a sum adequate

to compensate Plaintiff for her damages in excess of the tort fees and liability coverage,” together

with legal interest and court costs. 14

         In the Notice of Removal, Electric relies solely on the allegations of the Petition referenced

above, i.e., Plaintiff’s allegations of “severe and permanent disabling injuries,” past and future

medical expenses, loss of wages, permanent physical impairment, etc., in its assertion that

Plaintiff’s damages exceed the $75,000 jurisdictional threshold. 15

         The foregoing does not provide enough information to determine if Plaintiff’s claims will

likely exceed $75,000, exclusive of interest and costs. First, Plaintiff’s general allegations in the

Petition of “severe and permanent disabling injuries” and “permanent physical impairment and

disability,” and demands for general categories of damages (e.g., past and future physical and

mental pain, medical expenses, and lost wages) 16 are insufficient to establish the amount in

controversy. Allegations of permanent disability, standing alone with no specification as to the

affected body part(s), do not establish that a plaintiff’s claims are likely to satisfy the amount in


13
   R. Doc. 1-3, ¶ VIII.
14
   R. Doc. 1, prayer for damages.
15
   R. Doc. 1, ¶ 7.
16
   R. Doc. 1-3, ¶¶ VIII.

                                                    3
          Case 3:20-cv-00398-SDD-EWD                      Document 4          06/25/20 Page 4 of 5




controversy requirement. 17          Moreover,“[c]ourts have routinely held that pleading general

categories of damages, such as ‘pain and suffering, disability, lost wages, loss of earning capacity,

medical expenses, etc.,’ without any indication of the amount of the damages sought, does not

provide sufficient information for the removing defendant to meet his burden of proving that the

amount in controversy is satisfied under the ‘facially apparent’ test.” 18

         In this case, there is no description of any of the actual injuries suffered by Plaintiff, the

nature of Plaintiff’s medical treatment, the actual amount of medical expenses Plaintiff has

incurred thus far, the nature of Plaintiff’s “permanent physical impairment and disability,” or

Plaintiff’s prognosis and recommended future treatment. Electric has not offered any specific

medical information regarding Plaintiff’s injuries, treatment, prognosis, and expenses in support

of the amount in controversy. There is also no evidence of any settlement demands, discovery

responses, or relevant documents produced in discovery that would bear on the amount in

controversy.

         Based on the foregoing and taken as a whole, it is not apparent from either the Notice of

Removal or the Petition whether Plaintiff’s claims are likely to exceed $75,000, exclusive of

interest and costs.




17
   See Heaverlo v. Victoria’s Secret Stores, LLC, No. 07-7303, 2008 WL 425575, at *3 (E.D. La. Feb. 8, 2008)
(“Although Mrs. Heaverlo alleges permanent disability, that allegation is not sufficient for the Court to retain this
case. In Palmer v. Wal–Mart Stores, Inc., No. Civ. A. 95–1723, 1996 WL 20862, at *1 (E.D. La. Jan. 17, 1996), the
court granted plaintiff’s motion to remand even when plaintiff alleged that she sustained severe and possibly
permanent injuries, because her allegations were ‘fairly ‘vanilla’’ and did not reveal the extent of her injuries. Mrs.
Heaverlo’s allegations are similarly commonplace. Given the accident described in the petition and the lack of
evidence as to plaintiffs’ likely damages, the Court finds that defendants have not satisfied their burden of showing
by a preponderance of the evidence that more than $75,000 was in controversy at the time of removal.”).
18
   Davis v. JK & T Wings, Inc., No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012) and cases cited therein.

                                                          4
          Case 3:20-cv-00398-SDD-EWD                    Document 4          06/25/20 Page 5 of 5




           Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether there is

complete diversity of citizenship and the amount in controversy requirement has been met. 19

        Accordingly,

        IT IS HEREBY ORDERED that, on or before July 3, 2020, Defendant Electric

Insurance Company shall file a Motion for Leave to File an Amended Notice of Removal with a

comprehensive Amended Notice of Removal that contains all of Electric’s numbered allegations,

as revised, supplemented, and/or amended, without reference to any other document in the record,

and that adequately alleges the citizenship of Plaintiff Monique Breaux.

        IT IS FURTHER ORDERED that, on or before July 3, 2020, Defendant Electric

Insurance Company shall file a memorandum and supporting evidence concerning whether the

amount in controversy requirement of 28 U.S.C. § 1332 is met.

        IT IS FURTHER ORDERED that, on or before July 13, 2020, Plaintiff Monique

Breaux shall file either: (1) a Notice stating that Plaintiff does not dispute that Electric has

established the jurisdictional requirements of 28 U.S.C. § 1332, or (2) a Motion to Remand.

        The case will be allowed to proceed if jurisdiction is adequately established.

        Signed in Baton Rouge, Louisiana, June 24, 2020.



                                                     S
                                                     ERIN WILDER-DOOMES
                                                     UNITED STATES MAGISTRATE JUDGE




19
 See McDonal v. Abbott Laboratories, 408 F.3d 177, 182, n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).

                                                         5
